Case 0:20-cv-60046-AHS Document 22 Entered on FLSD Docket 05/18/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 0:20-cv-60046-AHS

  TONY ALLEN GONZALEZ, on behalf of
  himself and others similarly situated,

         Plaintiff,

  vs.

  NATIONAL CAR CURE LLC and SUNPATH
  LTD. CORP. OF DELAWARE,

        Defendants.
  __________________________________________/
                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, TONY ALLEN GONZALEZ (“Plaintiff”) and Defendants, NATIONAL CAR

  CURE LLC and SUNPATH LTD. CORP. OF DELAWARE (“Defendants”), by and through their

  respective undersigned counsels, hereby stipulate that this case be dismissed with Prejudice, with

  each party to bear his/its own fees, costs, and disbursements. Plaintiff and Defendants respectfully

  request that this Court enter an Order of Dismissal with Prejudice.

  Dated: May 18, 2020

   BY: /s/ Jason S. Weiss                               BY:       /s/ Michael L. Greenwald
     Jason S. Weiss                                           Michael L. Greenwald (FL Bar: 761761)
     Jason@jswlawyer.com                                      Jesse S. Johnson (FL Bar: 0069154)
     Florida Bar No. 356890                                   Greenwald Davidson Radbil PLLC
     WEISS LAW GROUP, P.A.                                    7601 N. Federal Hwy., Suite A-230
     5531 N. University Drive, Suite 103                      Boca Raton, Florida 33487
     Coral Springs, FL 33067                                  Tel: (561) 826-5477
     Tel: (954) 573-2800                                      mgreenwald@gdrlawfirm.com
     Fax: (954) 573-2798                                      jjohnson@gdrlawfirm.com

        ATTORNEYS FOR DEFENDANTS                            ATTORNEYS FOR PLAINTIFF




                                                   1
Case 0:20-cv-60046-AHS Document 22 Entered on FLSD Docket 05/18/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 18, 2020, I filed a copy of the foregoing with the Court using

  the Clerk of Court’s CM/ECF system, which will provide notice to all counsel of record.

                                              /s/ Michael L. Greenwald
                                              Michael L. Greenwald




                                                  2
